A careful reading of the transcript convinces me that plaintiff is not entitled to a rescission of the contract whereby he purchased the stock involved in this controversy. It is difficult to believe that plaintiff was as credulous as he claims. It is still more difficult to believe that           7 his credulity continued to paralyze his mind for a period of three and a half years after he purchased the stock. Even if the findings touching the alleged fraud are not disturbed, still plaintiff is not entitled to rescission. During the period that elapsed between the time of the purchase and the bringing of this suit, plaintiff could have readily ascertained the truth or falsity of the representations which he claims induced him to purchase the stock. He attended stockholders' and directors' meetings. The only reasonable inference to be drawn from the evidence in the record before us is that plaintiff was content with his deal until he was disappointed in his hope and expectation of realizing large profits from his investment. Even if there were some over-reaching of the Merrills in selling the stock, still the remedy of rescission is not open to plaintiff because he failed to act within a reasonable time after he discovered or had a reasonable opportunity to discover the fraud. Rescission is denied whenever the one asking it fails to act promptly after the discovery of the fraud, or, what amounts to the same thing, after he has had a reasonable opportunity to discover the fraud. 6 R.C.L. 935, § 317. That plaintiff had ample opportunity to discover the fraud practiced upon him, if any, soon after the occurrence of the transaction complained of is clear. He should not be permitted to hold the stock to see if it would turn out to be a profitable investment despite the claimed fraud and then when it did not prove profitable recover back all that he paid. It may be that plaintiff has an action at law for fraud, but upon this record he is not entitled to rescission.
The judgment should be reversed and the cause remanded to the district court of Salt Lake county with directions to *Page 270 
grant a new trial, and, if plaintiff so desires, he should be permitted to amend his complaint so that he           8 may be heard in an action for damages. The case ofSummers v. Provo Foundry  Machine Co., 53 Utah 320,178 P. 916, is a precedent for such an order.